 RURAL/METRO MEDICAL SERVICES 49Lasalle Ambulance, Inc., d/b/a Rural/Metro Medical  Services and International Brotherhood of Teamsters, Local 375. Cases 3ŒCAŒ20837Œ3 and 3ŒRCŒ10568  October 30, 1998 DECISION, ORDER, AND DIRECTION BY MEMBERS FOX, LIEBMAN, AND BRAME Upon a charge filed on August 27, 1997 against La-salle Ambulance, Inc., d/b/a Rural/Metro Medical Ser-vices (the Respondent), the General Counsel of the Na-tional Labor Relations Board issued a complaint and no-tice of hearing on September 30, 1997. On August 22, 1997, the Charging Party/Petitioner filed timely objec-tions in an election held August 22, 1997. On October 2, 1997, the Regional Director for Region 3 issued an Order Directing Hearing on Objection, Order Consolidating Cases, and Notice of Hearing consolidating the election objection and the complaint herein.  The complaint alleges that the Respondent violated Section 8(a)(1) by distributing a memorandum to all em-ployees at its facility, on or about August 21, 1997, stat-ing that if a union was voted in, the Respondent could not change employee wages (including merit increases), hours and working conditions, unless and until there is a contract. The election objection alleges that the distribu-tion of this memorandum interfered with employee free choice in the election held August 22, 1997. The election was conducted pursuant to a Stipulated Election Agree-ment. The tally of ballots shows 88 for and 140 against the Petitioner, with 1 void ballot and 4 challenged bal-lots, an insufficient number to affect the results. On December 15, 1997, and January 23, 1998, the Re-spondent, the Charging Party, and the General Counsel jointly filed a motion to transfer proceedings to the Board and a stipulation of facts. The parties agreed that the petition for certification, the charge, the complaint and notice of hearing, the answer, the Order Directing Hearing on Objections, and the Order Consolidating Cases and Notice of Hearing, together with the stipula-tion and exhibits referred to in the stipulation, constitute the entire record in this proceeding and that no oral tes-timony is necessary or desired by any party. The parties further stipulated that they waived a hearing before an administrative law judge, and the making of findings of fact and conclusions of law and the issuance of a deci-sion by an administrative law judge, and that they desired to submit this case directly to the Board for findings of fact, conclusions of law, and the issuance of an order by the Board. On March 5, 1998, the Board issued an order approv-ing the stipulation, granting the motion, and transferring the proceeding to the Board. Thereafter, the Respondent and the Acting General Counsel filed briefs.    The Board has delegated its authority in this proceed-ing to a three-member panel. On the basis of the record and the briefs, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a New York corporation with an office and principal place of business located in Buffalo, New York, has been engaged in the nonretail operation of an ambulance service. Annually, in conducting these business operations, the Respondent purchases and receives goods and materials valued in excess of $50,000 directly from points located outside the State of New York. At all material times, the Respondent has been an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act. At all material times, the Charging Party has been a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Stipulated Facts It has been the Respondent™s policy and practice, since the inception of the Respondent™s operations in the Buffalo area in about mid-1995, to review employee performance annually and to award merit increases ranging from no increase to an 8-percent increase, based on the perform-ance reviews, but entirely at the Respondent™s discretion. The Respondent™s employee handbook states that per-formance reviews are held annually following an em-ployee™s anniversary date. However, following a promo-tion an employee™s review date is changed to the promo-tion anniversary date. The Respondent uses a chart speci-fying the range of merit increases for a given performance rating. Unit employees did not customarily receive any other types of wage increases.  On June 23, 1997, the Union filed a petition to represent certain of the Respondent™s employees. On August 20, 1997, the Respondent held an employee meeting. At this meeting, an employee asked the Respondent™s regional president, Kurt Krumperman, what would happen to the merit increases if the Union was voted in. Krumperman was unable to provide a definitive answer at the time. On the afternoon of August 21, 1997, in response to the ques-tion, the Respondent posted a memorandum to all employ-ees, entitled ﬁAfter the Union Election,ﬂ which stated   During a meeting last night, the question was asked as to what would happen with performance reviews and merit increases if the union is voted in. We were not sure of the answer at the time but have since found out that if the union is voted in, all issues connected with wages, hours and working conditions are subject to ne-gotiation. Therefore, the Company cannot change your wages (which includes merit increases), hours and working conditions unless and until there is a contract. Performance reviews will continue as usual.  327 NLRB No. 18  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 50Please feel free to contact me if you have any ques-
tions.  The memorandum stated that it was from the Respondent™s 

general manager, Gary Zachrich. The wording of the 
memorandum was based on the Respondent™s understand-
ing of the law and the process of collective bargaining. The 
memorandum was posted on bulletin boards at the Respon-
dent™s Buffalo, Amherst, Cheektowaga, and Niagara Falls 
facilities, at which the employees eligible to vote in the Au-

gust 22 election were employed. 
B. Contentions of the Parties 
The Acting General Counsel asserts that the statements 
in the Respondent™s August 21, 1997 memorandum inter-

fered with, restrained, and co
erced employees in the ex-
ercise of their Section 7 rights and interfered with their 
free choice in the election held the day after the memo-
randum was issued.  The Acting General Counsel con-
tends that similar statements
 concerning effects of un-
ionization on wage increases were found unlawful in 

Pyramid Management Group
, 318 NLRB 607 (1995), 
enfd. No. 95Œ4148 (L) (2d Cir. April 1, 1996) (unpub-
lished), and 
Teksid Aluminum Foundry
, 311 NLRB 711, 
711 fn.2., 717 (1993). 
The Respondent asserts that the memorandum consti-
tutes a lawful expression of the Respondent™s opinion 
concerning the likely consequences of unionization pro-

tected by Section 8(c) of the Act. According to the Re-
spondent, its merit increases were ﬁhighly discretionaryﬂ 
and, therefore, could not be provided during contract 
negotiations without violating the Respondent™s duty to 
maintain the status quo with respect to wages and other 
mandatory subjects of bargai
ning. The Respondent also 
asserts that the memorandum did not include any threat 

of reprisal that the Respondent intended to take of its 
own volition, but instead merely stated the Respondent™s 
belief concerning its legal obligations in the event the 
Union won the election. It ar
gues that there is no evi-
dence that it would not move forward with the merit in-
creases because it did not wish
 to do so, nor that it in-
tended to withhold such increases permanently. The Re-
spondent states that similar st
atements to employees have 
been found to be lawful, citing, inter alia, 
Bonwit Teller
, Inc. v. NLRB
, 197 F.2d 640 (2d Cir. 1952).    
C. Analysis and Conclusions 
It is settled law that when employees are represented 
by a labor organization, their employer violates Section 

8(a)(5) by unilaterally changing their terms and condi-
tions of employment, such as their wages or their wage 
system, regardless of the employer™s motivation in doing 
so.  NLRB v. Katz
, 369 U.S. 736, 747 (1962).  When an 
employer has an established practice of granting wage 

increases according to fixed criteria at predictable inter-
vals, a discontinuance of that practice constitutes a 
change in terms and conditions of employment even if 
the amounts of increases have varied in the past.  
Daily 
News of Los Angeles
, 315 NLRB 1236, 1237Œ1241 
(1994), enfd. 73 F.2d 406 (D.C. Cir. 1996).  Accord:  

Bryant & Stratton Business Institute, Inc. v. NLRB
, 140 
F.3d 169, (2d Cir. 1998), enfg. 321 NLRB 1007 (1996).  
Thus, an employer™s pre-
election statement that it 
planned to discontinue an established system of merit 
wage increases if the union won the election would not 
be an accurate description of actions that could be law-
fully taken as part of the collective-bargaining process. 
Applying these principles to this case, we find that the 
Respondent, by the August 21, 1997 memorandum, un-
lawfully threatened employees with the withholding of 
their merit increases. Thus, the memorandum plainly 
states that if the Union wins
 the election, the employees 
will not receive merit wage increases ﬁunless and until 
there is a contract.ﬂ Given the employees™ reasonable 
understanding of the Respondent™s wage system, the 
memorandum thus implies that if the Union wins the 
election, the employer will, in violation of its statutory 
obligation, automatically discontinue the employees™ 
system of annual wage increases based on their perform-
ance evaluations until a 
contract is reached.1  For the 
reasons set forth below, that system was an established 
term and condition of employment.  Such a statement, 
threatening the loss of so salient a benefit as anticipated 
wage increases simply as the price of electing a collec-
tive bargaining representative,
 is clearly coercive and 
violates Section 8(a)(1) of the Act.  
Pyramid Manage-
ment Group
, supra; 
Teksid Aluminum Foundry
, supra.
2  Contrary to the Respondent, its statement that if the 
employees voted for the Union it could not change wages 

unless and until there was a contract is not protected 
speech under Section 8(c) of the Act. Section 8(c) pro-
vides as follows:  
 The expressing of any views, argument, or opinion, or 

the dissemination thereof . . . shall not constitute or be 
evidence of an unfair labor practice under any of the 
provisions of this subchapter, if such expression con-
tains no threat of reprisal or force or promise of benefit. 
 As noted above, the Respondent™s August 21, 1997 memo-
randum does contain a threat. Accordingly, Section 8(c) is 
                                                          
 1 The Respondent™s memorandum does not expressly state that it 
would continue to grant merit wage
 increases if the Union lost the 
election. However, the merit increa
ses were an established practice 
specified in the Respondent™s employee handbook. Moreover, the 
memorandum stated that the Respondent was retaining the performance 
evaluations, which were an integral part of the merit pay program. 
Under these circumstances, employees
 would reasonably infer that the 
merit wage increases would be granted if the Union lost. 
2 Although not determinative, we find 
that the coercive impact of the 
Respondent™s announcement is heightened by the fact that employees 
customarily did not receive any other type of wage increase, and by the 
fact that the announcement was distri
buted the day before the election, 
albeit in response to a question posed by an employee on the prior day. 
 RURAL/METRO MEDICAL SERVICES 51not applicable. 
Pyramid Management Group
, supra, 318 
NLRB at 608.
3  Likewise, there is no merit to the Respondent™s further 
contention, which is, in essence, that its memorandum 
merely restates its obligation under the law to bargain 
with the Union, if it won the election, before changing 
terms and conditions of employment. As explained 

above, an automatic discontinuance of a regular system 
of wage increases would constitute a change in terms and 
conditions.  Thus, the Respondent™s statement was a 
threat to unilaterally withhold scheduled benefits, in vio-
lation of its obligation under the law, not an accurate 
explanation of the nature of that obligation.   
In this regard, a merit wage program will be found to 
be a term and condition of employment when it is an 
ﬁestablished practice . . . regularly expected by the em-
ployees [footnote omitted].ﬂ 
Daily News of Los Angeles
, supra, 315 NLRB at 1236. As discussed below, relevant 
factors in this determination include the number of years 
that the program has been in place, the regularity with 
which raises are granted, and whether the employer used 
fixed criteria to determine whether an employee will re-
ceive a raise, and the amount thereof. 
For example, in 
Daily News of Los Angeles
, employees 
received annual performance ap
praisals on their anniver-
sary date, and were awarded wage increases in an 
amount determined solely by the employer in its discre-
tion but solely on the basis of their evaluation. The em-
ployer had maintained the pr
ogram for three years, ever 
since it acquired the company from a predecessor. Like-
wise, in 
Bryant & Stratton Business Institute
, the em-
ployer evaluated employees either on their anniversary 
date or in July of each year, and granted wage increases 
on the basis of that evaluation. The employer had fol-
lowed this practice for the pr
eceding 10 year
s with only 
one exception: in 1988 the employer had suspended in-
creases at one of its three locations for economic reasons. 
In both 
Daily News of Los Angeles
 and 
Bryant & Strat-
ton Business Institute
, the Board found that the merit 
increase program was a term
 and condition of employ-
ment, and further found that the employers in those cases 
had violated Section 8(a)(5) by withholding the merit 
increases after their employees had voted for union rep-
                                                          
                                                           
3 The Respondent argues that the Bo
ard has found lawful employer 
statements, during an organizing campai
gn, that if the union is selected 
benefits will be established thr
ough bargaining and there is no guaran-
tee that the bargaining process will 
result in maintenance or improve-
ment of existing benefits, citing, inter alia, 
Mediplex of Connecticut, 319 NLRB 281 (1995), 
Checker Motors, 232 NLRB 1077 (1977), 
Computer Peripherals
, 215 NLRB 293 (1974), and 
Armstrong Tire & 
Rubber
, 119 NLRB 382 (1957). However, as the Board held in Com-
puter Peripherals, such statements are lawful where there is ﬁno express 
or implied threat that [the empl
oyer] would unilaterally take away 
benefits and require the Union to negotiate to get them back. . . .ﬂ 215 
NLRB at 294. As discussed below, that is precisely the effect of the 
Respondent™s statement.  Accordingly, the cases cited by the Respon-
dent are distinguishable. 
resentation. These determinations were enforced by the 
D.C. and Second Circuit courts
 of appeals, respectively. We find no meaningful distinction between the merit 
increase program in th
is case and those in Daily News of 
Los Angeles 
and
 Bryant & Stratton Business Institute
. The Respondent™s merit increase program, like those in 
Daily News of Los Angeles 
and
 Bryant & Stratton Busi-
ness Institute
, calls for increases on a specific schedule 
(here the employee™s anniversary date), and uses specific 
criteria (the employee™s eval
uation). The discretionary 
aspects of the program are further constrained by the 
Respondent™s chart setting fort
h the acceptable ranges for 
a merit increase for any given evaluation. Moreover, the 

Respondent has maintained this practice since the incep-
tion of operations in Buffalo in mid-1995. Under these 

circumstances, the Respondent was not only permitted, 
but was in fact 
required to 
maintain
 the merit increase 
program, if the Union won the election, unless a change 
was negotiated with, and agreed to by, the Union or the 
parties reached impasse afte
r good-faith bargaining.
4 In 
Daily News of Los Angeles
, the court stated that the ﬁcru-
cial question is what 
Katz
 requires of an employer if an 
established merit wage increase program is fixed as to 
timing and criteria but discretionary as to amountﬂ and 
the court answered that, in such circumstances, ﬁ
Katz
 demands that the company continue to apply the same 

criteria and use the same formula for awarding increases 
during the bargaining period as it had previously.ﬂ 73 
F.3d at 412. The Respondent™
s memo threatens not to do 
this.
5    4 The issue here, involving threatened unilateral discontinuance of an 
existing merit increase system is distinguishable from the issue in 
McClatchy Newspapers, 321 NLRB 1386 (1996), enfd. 131 F.3d 1026 
(D.C. Cir. 1997), which involved im
plementation upon impasse of an 
expansion of an existing merit increase system.  
Member Brame agrees with his colleagues that 
McClatchy Newspa-
pers is distinguishable. He therefore 
does not pass on whether that case 
was correctly decided. 
5 Bonwit Teller, Inc. v. NLRB
, supra, upon which the Respondent re-
lies, concerned two different types of
 statements about the withholding 
of wage increases, neither of whic
h the Second Circuit deemed unlaw-
ful.  Those holdings, however, are not dispositive of the issue in this 
case.  A statement by the president of Bonwit Teller that the employer 
would not put through wage increases before the election ﬁlest we be 
accused of an unfair labor practiceﬂ is
 similar to statements dealt with 
in Atlantic Forest Products
, 282 NLRB 855, 857Œ859 (1987), and cases 
cited therein.  The issue resolved
 in those casesŠwhat steps an em-
ployer may lawfully take with re
spect to actions during the critical 
period prior to the election to avoid having the grant of a wage increase 

appear to be a bribe aimed at influe
ncing the electionŠis different from 
the issue here, i.e. what an employer
 may say about actions he will take 
in the event the union wins the election. Another statement by a Bonwit Telle
r supervisor (Neimark) that, if 
the union were voted in, the employee
s would not get a scheduled wage 
increase until a contract were negotiated is similar to the statement 

here.  The Bonwit Teller court™s holding that this statement was an 
accurate description of the bargaining process is based on reasoning 
that was undermined by the Supreme Court™s later decision in 
NLRB v. Katz, supra.  Thus, as indicated above, the Second Circuit, in a post-
Katz decision, Bryant & Stratton Business Institute
, supra, acknow-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 52For the foregoing reasons, we find that the Respon-
dent™s August 21, 1997 announcement that if the Union 
were voted in, the Respondent could not change em-
ployee wages (including merit increases) unless and until 
there was a contract violated Section 8(a)(1) of the Act. 
We further find that the announcement, which was made 
the day before the election, also constituted objectionable 

conduct to the election held August 22, 1997. 
Pyramid Management Group
, supra.
6  CONCLUSIONS OF LAW 
1. The Respondent is an employer within the meaning 
of Section 2(2), (6), and (7) of the Act.  

2. The Charging Party is a labor organization within the 
meaning of Section 2(5) of the Act. 
3. By telling employees that if the Union was voted in, 
it could not change employee wages (including merit 

increases) unless and until a contract was signed, the 
Respondent has interfered with, restrained, and coerced 
employees in the exercise of 
the rights protected by Sec-
tion 7 of the Act, and has violated Section 8(a)(1) of the 
Act. 4. By the acts and conduct set forth in paragraph 3 
above, the Respondent interfered with the conduct of the 

election held August 22, 1997.  
                                                                                            
                                                           
ledged that, in a unit with a collective-bargaining representative, an 
employer™s unilateral discontinuance 
of an established merit increase 
practice does violate Sec. 8(a)(5) and (1) of the Act.  A statement 
threatening to take such action would, 
therefore, be a coercive threat to 
invade statutory rights. 
6 Member Brame agrees with his colleagues that a violation has been 
made out on the facts of this case.
 As a general proposition, however, 
he finds that the law in this area, as 
interpreted by the Board, is to some 
extent counter-intuitive. First, employers relying on ﬁat-willﬂ employ-
ment routinely reserve discretion 
to change the amount, timing and 
form of pay increases.  Thus, they 
are, for purposes of general contract 
law, not an enforceable ﬁterm a
nd conditionﬂ but an unenforceable 
expectancy or hope.  Second, an empl
oyer wishing to take no risks of 
interfering with an election and avoi
d the charge that it ﬁbribedﬂ its 
employees cannot safely wait until after the election to grant a wage 

increase. And if the employer conti
nued its past practice, it would be 
subject to being second-guessed that it paid too much (a ﬁbribeﬂ) or too 
little (a ﬁthreatﬂ), too soon or too late. The common (and recom-
mended) practice of retaining discretion on pay increases, thus, puts 
employers at risk whether they act or fail to act. As Judge Randolph 
noted in his dissent in 
Perdue Farms, Inc., 
Cookin™ Good Division v. 
NLRB, 144 F.3d 830 (D.C. Cir. 1998), with respect to the issue of pre-
election increases, 
[w]hen a traffic light simultaneously
 blinks ﬁStopﬂ and ﬁGoﬂ everyone 
knows repairs are needed. If a motorist encountering the light pro-

ceeds ahead while another motorist pauses, it is unimaginable that 
both would be guilty of failing to heed the signal. The Board™s ﬁlawﬂ 

governing pre-election wage
 increases is like the faulty traffic light 
and the Board™s enforcement of that ﬁlawﬂ approaches the unimagin-
able. Likewise, in 
Acme Die Casting v. NLRB
, 93 F.3d 854 (D.C. Cir. 1996), 
denying enf. to 317 NLRB 1353 (1995), the court castigated the Board 
for failing to identify the circumst
ances in which a merit increase pro-
gram would be considered a term
 and condition of employment. Mem-
ber Brame agrees with the D.C. Circuit and with Judge Randolph that 

the Board™s failure to provide guidance to employers in this general 
area is unfortunate and must be corrected. 
REMEDY 
Having found that the Respondent has violated Section 
8(a)(1), we shall order it to cease and desist and to take 
certain affirmative action that will effectuate the policies 
of the Act. We also find that the election held August 22, 
1997 must be set aside and a new election held.  
ORDER The National Labor Relations Board orders that the 
Respondent, Lasalle Ambulance,
 Inc., d/b/a Rural/Metro 
Medical Services, Buffalo, New York, its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Telling employees that if the Union were voted in, 
it could not change employee wages (including merit 

increases) unless and until a contract was signed. 
(b) In any like or related manner, interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its Buffalo, Amherst, Cheektowaga, and Niagara Falls, 
New York facilities copies of the attached notice marked 
ﬁAppendix.ﬂ
7 Copies of the notice, on forms provided by 
the Regional Director for Region 3, after being signed by 
the Respondent™s authorized representative, shall be 
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 

ensure that the notices are not altered, defaced, or cov-
ered by any other material. In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed any of the facilities involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since August 21, 1997. 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED that the election held on 
August 22, 1997, in Case 3ŒRCŒ10568, is set aside and 
that the case is remanded to the Regional Director for 
Region 3 for the purpose of conducting a new election. 
[Direction of Second Election omitted from publica-
tion.] 
  7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 RURAL/METRO MEDICAL SERVICES 53APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.
  WE WILL NOT tell employees that, if the Union is 
voted in, we cannot change your wages (including merit 
increases) unless and until there is a contract. 
WE WILL NOT in any like or related manner, inter-
fere with, restrain, or coerce you in the exercise of the 

rights guaranteed you by Section 7 of the Act. 
 LASALLE AMBULANCE, INC., D/B/A 
RURAL/METRO MEDICAL SERVICES  
 